ON RETURN TO REMAND
McMILLAN, Judge.
We remanded this cause to the Lee County Circuit Court so that the State could submit an appropriate response, pursuant to Rule 32.7(a), A.R.Cr.P., to the trial court’s summary dismissal of the petitioner’s Rule 32 petition based on procedural grounds. Rule 32.2(c), A.R.Cr.P.
The trial court has now filed its return indicating that the State has filed a response asking that the petition be dismissed on procedural grounds because, it says, the limitations period has expired. The trial court adopts its previous order dismissing the petition pursuant to Rule 32.2(c), A.R.Cr.P.
Based on the foregoing, the judgment of the trial court in dismissing the petition is affirmed.
AFFIRMED.
All Judges concur.